COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-141-CV


IN THE INTEREST OF K.A.P. AND D.R.P., CHILDREN


                                           ----------

             FROM THE 16 TH DISTRICT COURT OF DENTON COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------

      Appellant filed a timely notice of appeal from the trial court’s March 20,

2008 “Order Holding Respondent In Contempt For Failure To Pay Child Support,

Granting Judgment For Arrearages, And Suspending Commitment.” The trial

court subsequently granted appellant’s motion for new trial on April 17, 2008,

while it still had plenary jurisdiction over the case. See T EX. R. C IV. P. 329b(e).

      On April 30, 2008, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that


      1
          … See T EX. R. A PP. P. 47.4.
the appeal would be dismissed as moot unless, on or before May 12, 2008, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Therefore, on this court’s own motion, we dismiss the appeal as moot.

See T EX. R. A PP. P. 42.3(a), 43.2(f).




                                                PER CURIAM

PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: May 29, 2008




                                          2